                                          Case 3:18-cr-00199-CRB Document 94 Filed 12/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        USA,
                                   7                                                       Case No. 3:18-cr-00199-CRB-1
                                                       Plaintiff,
                                   8
                                                v.                                         ORDER FOR JURY REFRESHMENTS
                                   9
                                        TONY SAELEE,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           IT IS HEREBY ORDERED that the United States District Court shall furnish daily

                                  14   morning refreshments and pastries for the 14 members of the jury in the above-entitled matter

                                  15   beginning December 10, 2019 at 7:30AM, for the duration of the trial, and lunch during jury

                                  16   deliberations, at the expense of the United States. The trial will be held in Courtroom 6, 17th

                                  17   Floor, Phillip Burton Federal Building, 450 Golden Gate Avenue. San Francisco, CA 94102.

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: December 5, 2019

                                  21                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
